Case 4:21-cv-00243-SDJ Document 8 Filed 06/23/21 Page 1 of 2 PageID #: 86




                  UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF TEXAS
                       SHERMAN DIVISION

STRIKE 3 HOLDINGS, LLC              §
                                    §
v.                                  §
                                    §
JOHN DOE, SUBSCRIBER                §     CIVIL NO. 4:21-CV-243-SDJ
ASSIGNED IP ADDRESS                 §            LEAD CASE
104.188.245.130                     §
JOHN DOE, SUBSCRIBER                §     CIVIL NO. 4:21-CV-244-SDJ
ASSIGNED IP ADDRESS                 §
108.73.19.68                        §
JOHN DOE, SUBSCRIBER                §     CIVIL NO. 4:21-CV-245-SDJ
ASSIGNED IP ADDRESS                 §
162.237.130.105                     §
JOHN DOE, SUBSCRIBER                §     CIVIL NO. 4:21-CV-246-SDJ
ASSIGNED IP ADDRESS                 §
172.126.19.64                       §
JOHN DOE, SUBSCRIBER                §     CIVIL NO. 4:21-CV-247-SDJ
ASSIGNED IP ADDRESS                 §
45.17.236.174                       §
JOHN DOE, SUBSCRIBER                §     CIVIL NO. 4:21-CV-248-SDJ
ASSIGNED IP ADDRESS                 §
45.27.131.101                       §
JOHN DOE, SUBSCRIBER                §     CIVIL NO. 4:21-CV-249-SDJ
ASSIGNED IP ADDRESS                 §
45.27.132.135                       §
JOHN DOE, SUBSCRIBER                §     CIVIL NO. 4:21-CV-250-SDJ
ASSIGNED IP ADDRESS                 §
69.216.17.86                        §
JOHN DOE, SUBSCRIBER                §     CIVIL NO. 4:21-CV-251-SDJ
ASSIGNED IP ADDRESS                 §
76.201.2.26                         §
JOHN DOE, SUBSCRIBER                §     CIVIL NO. 4:21-CV-253-SDJ
ASSIGNED IP ADDRESS                 §
99.97.30.150                        §
JOHN DOE, SUBSCRIBER                §     CIVIL NO. 4:21-CV-281-SDJ
ASSIGNED IP ADDRESS                 §
99.41.250.22                        §


                                   1
  Case 4:21-cv-00243-SDJ Document 8 Filed 06/23/21 Page 2 of 2 PageID #: 87



    .
                                       ORDER

        Before the Court is Plaintiff’s Ex-Parte Application for Extension of Time

within which to Effectuate Service on John Doe Defendants. (Dkt. #7). Having

considered the application and found good cause, the Court hereby GRANTS the

application.

        It is therefore ORDERED that Plaintiff’s deadline to effectuate service on all

Defendants is hereby extended to October 8, 2021.

         So ORDERED and SIGNED this 23rd day of June, 2021.




                                                   ____________________________________
                                                   SEAN D. JORDAN
                                                   UNITED STATES DISTRICT JUDGE




                                           2
